                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 BRENDON W. MAX,                                    )
                                                    )
                  Petitioner,                       )
                                                    )
            v.                                      )         No. 4:20-CV-379 NCC
                                                    )
 TERI LAWSON,                                       )
                                                    )
                  Respondent.                       )

                                  MEMORANDUM AND ORDER

         Petitioner has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis in this habeas corpus action brought pursuant to 28 U.S.C. § 2254. Petitioner will be

allocated twenty-one (21) days to do so. Failure to file the motion to proceed in forma pauperis

or pay the $5 filing fee will result in a dismissal of this action, without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail petitioner a copy of the

Court’s motion to proceed in forma pauperis – habeas cases.

         IT IS FURTHER ORDERED that petitioner must either pay the $5 filing fee or submit

a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.

         Dated this 27th day of March, 2020.

                                                           /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE
